DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/24/2021 is acknowledged. Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-18 and 21-23 lack unity of invention because even though the inventions of these groups require the technical feature of a compressible substrate and a second substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shirai an Zhang, see the rejection below for a detailed mapping of the claims
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 6-7 recite “a a biological cell.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 13, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the compression means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the compression means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the shoulder screws" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is rejected by virtue of their dependence on a rejected base claim.
Claim 17 recites the limitation "the flow chip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “wherein the flow chip wherein the first substrate” and is unclear what is meant by this limitation. For examination purposes, it is interpreted to read --wherein the first substrate…--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, 11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2008/0317627, hereinafter Shirai in view United States Application Publication No. 2014/0128281, hereinafter Zhang
Regarding claim 1, Shirai teaches an apparatus (figure 2A) configured to analyze substances expressed by a biological cell, the apparatus comprising: a first compressible substrate (items 201 and 202) comprising: a length extending in a first direction, a first end and a second end separated by the length, and a width extending in a second direction (figure 3); a plurality of micro-chambers (item 103) having an open side (figure 3) and configured to receive a biological cell (intended use MPEP § 2114 (II)), each micro-chamber having a width extending in the second direction, a length extending in the first direction, and a depth (figure 3); and a second substrate (item 105) configured for reversible sealing attachment with the first substrate (figures 2A-2B), wherein upon attachment of the second substrate with the first compressible substrate (figure 2B): an assembly is formed such that the open side of the plurality 
Shirai teaches isolated capture areas with a specific capture antibody and a portion of each of the plurality of CAs are exposed in each of the chamber (paragraph [0010]).
Shirai fails to teach the second substrate includes the array of isolated capture areas instead of the chambers.
Zhang teaches a micro reactor array which has capture agents either associated with the array or a cover sheet of the array (Zhang, paragraph [0060]).	
Examiner further finds that the prior art contained a device/method/product (i.e., capture areas on the second substrate (cover)) which differed from the claimed device by the substitution of component(s) (i.e., capture areas in the chambers) with other component(s) (i.e., capture areas on the second substrate), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., capture areas in the chambers with capture areas on the second substrate), and the results of the substitution (i.e., capturing cells) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the capture areas in the chambers of reference Shirai with capture areas on the second substrate of reference Zhang, since the result would have been predictable.
Regarding claim 2, Shirai teaches further comprising a compression compartment (item 102) for housing the assembly (figure 1).
Regarding claim 3, Shirai teaches wherein the compression compartment comprises compression means (item 203) configured to compress the assembly (figure 1).

Regarding claims 5 and 6, Shirai teaches the first and second substrate is secured or attached to the second substrate and doesn’t require the substrates to be bonded, therefore the additional limitations on the bonding are met as the bonding isn’t required for the prior art to read on the instant limitations.
Regarding claim 7, Shirai teaches wherein a base of the compartment is configured with one or more features that allow easy insertion and removal of the apparatus (the bottom of item 102 is open, figure 1).
Regarding claim 8, Shirai teaches wherein the one or more features comprise a cutout (the bottom of item 102 is cutout, figure 1).
Regarding claim 10, Shirai teaches wherein the base is configured with at least one shaft (the two downwardly facing portions of item 102), the at least one shaft is configured to accurately guide a top of the compartment onto the base (figure 1).
Regarding claim 11, Shirai teaches wherein the compression means comprise a clamp (figure 1).
Regarding claim 15, Shirai teaches further comprising one or more openings (the opening in item 102 facing item 107) configured for providing a pathway for light (intended use MPEP § 2114 (II)).
Regarding claim 16, Shirai teaches further comprising a feature on a base of the compartment (the opening in the bottom of item 102) configured to enable viewing one or more capture CAs of the second substrate (intended use MPEP § 2114 (II)).
Regarding claim 17, Shirai teaches wherein the first substrate comprises silicone (paragraph [0043]).
Regarding claim 18, Shirai teaches the second substrate comprises a transparent substrate (paragraph [0038]). However, Shirai is silent with regards to specific material for the second substrate, therefore, it would have been necessary and thus obvious to look to the prior art for conventional transparent substrates. Shirai further provides this conventional teaching showing that it is known in the art to use glass. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the transparent substrate (second substrate) from glass motivated by the expectation of successfully practicing the invention of Shirai. 

Claim 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai and Zhang as applied to claim 2 above, and further in view of United States Application Publication No. 2010/0213063, hereinafter Zenhausern.
Regarding claim 9, Shirai and Zhang teach all limitations of claim 2; however, they fail to teach the compression means comprise a spring.
Zenhausern teaches an analysis device which utilizes screws and springs to bring two devices in contact with each other while ensure correct alignment during tightening (Zenhausern, paragraph [0441]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the compression means comprise a spring because it would ensure correct alignment during tightening (Zenhausern, paragraph [0441]).
Regarding claims 12 and 13, Shirai and Zhang teach all limitations of claim 2; however, they fail to teach the shoulder screws and one or more compression springs.
Zenhausern teaches an analysis device which utilizes screws and springs to bring two devices in contact with each other while ensure correct alignment during tightening (Zenhausern, paragraph [0441]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added shoulder screws and one or more compression springs because it would ensure correct alignment during tightening (Zenhausern, paragraph [0441]).
Regarding claim 14, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Shirai, Zhang and Zenhausern and the apparatus of modified Shirai is capable of applying a compression force which is repeatable. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Shira (see MPEP §2114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798